Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 17, 2014

                                      No. 04-14-00063-CV

                               Hetul BHAKTA d/b/a Budget Inn,
                                         Appellant

                                                 v.

                            TEX DEPT OF TRANSPORTATION,
                                       Appellee

                  From the 79th Judicial District Court, Brooks County, Texas
                               Trial Court No. 11-04-15888-CV
                        Honorable Richard C. Terrell, Judge Presiding

                                         ORDER
        This is an accelerated appeal from the trial court’s November 13, 2013, order granting
appellee’s plea to the jurisdiction. A timely “Motion for Rehearing and Reconsideration” was
filed on November 11, 2013. TEX. R. CIV. P. 329b(a). Appellant filed a notice of appeal on
January 7, 2014. Appellee has filed a motion to dismiss, arguing this court lacks jurisdiction
over this appeal.

         Although appellant filed a timely motion for new trial, a timely-filed motion for new trial
does not extend the time for filing a notice of appeal in an accelerated appeal. In re K.A.F., 160
S.W.3d 923, 927 (Tex. 2005); TEX. R. APP. P. 28.1(b). Because appellant did not file a notice of
appeal within twenty days after the trial court signed its order and did not file a motion to extend
time, it appears this court lacks jurisdiction.

      It is therefore ORDERED that appellant show cause in writing no later than March 28,
2014 why this appeal should not be dismissed for lack of jurisdiction.

       All appellate filing dates are ABATED pending further orders from this court.

                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2014.
                                           ___________________________________
                                           Keith E. Hottle
                                           Clerk of Court